Exhibit 10.2
Execution Version
(revised)
FORBEARANCE AGREEMENT
     THIS FORBEARANCE AGREEMENT (this “Agreement”) is made as of September 3,
2009, by and among FORTIS CAPITAL CORP., a Connecticut corporation (“FCC”),
FORTIS ENERGY MARKETING & TRADING GP, a Delaware general partnership (formerly
known as Fortis Energy LLC, a Delaware limited liability company, “FEMT”), THE
MERIDIAN RESOURCE CORPORATION, a Texas corporation (“Meridian”), and the
undersigned Guarantors (the “Guarantors”).
RECITALS:
     WHEREAS, Meridian and FEMT have entered into (i) that certain ISDA 2002
Master Agreement, (ii) that certain Schedule to the ISDA Master Agreement, and
(iii) that certain ISDA Credit Support Annex to the Schedule to the 2002 ISDA
Master Agreement, each dated as of October 28, 2004 (together with all
Confirmations (as defined therein), annexes, schedules, and exhibits thereto, as
amended, restated, supplemented, extended, or otherwise modified from time to
time, collectively, the “Master Agreement”);
     WHEREAS, as of the date hereof certain Events of Default (as defined in the
Credit Agreement, defined below) set forth in Appendix I to the Bank Group
Forbearance Agreement (as defined below) (the “Credit Agreement Events of
Default”) have occurred and are continuing, or are anticipated to occur, under
that certain Amended and Restated Credit Agreement dated as of December 23,
2004, by and among Meridian, as borrower, FCC, as administrative agent, and the
lenders party thereto, as amended by that certain First Amendment to Credit
Agreement dated as of February 25, 2008, and further amended by that certain
Second Amendment to Credit Agreement dated as of December 19, 2008 (as so
amended, the “Credit Agreement”);
     WHEREAS, Meridian and each Guarantor acknowledges and agrees that, certain
Events of Default under the Master Agreement set forth in Schedule I hereto (the
“Designated Events of Default”) have occurred as a result of the Credit
Agreement Events of Default and FEMT is entitled to designate an Early
Termination Date (as defined in the Master Agreement) and to terminate and close
out transactions under the Master Agreement, and seek immediate payment in full
of the obligations (if any) of Meridian thereunder, and to exercise any other
rights and remedies it may have under the Master Agreement; and
     WHEREAS, Meridian has requested that FEMT forbear from terminating and
closing out transactions under the Master Agreement, from taking any present
action to collect payment in full of the obligations (if any) of Meridian
thereunder, and from exercising any other of its rights and remedies under the
Master Agreement as a result of the Designated Events of Default, and FEMT has
agreed to so forbear under the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
each of Meridian, the Guarantors, FCC, and FEMT agree as follows:

-1 of 8-



--------------------------------------------------------------------------------



 



     1. Definitions.
     (a) Certain Capitalized Terms. Capitalized terms defined in the Recitals
section of this Agreement are incorporated herein by this reference and are used
herein as so defined. Capitalized terms used and not defined in this Agreement
(including in the Recitals section of this Agreement) shall have the meanings
assigned to such terms in the Credit Agreement.
     (b) Additional Definitions. As used herein, the following terms shall have
the respective meanings given to them below:
     “Bank Group Forbearance Agreement” means that certain Forbearance and
Amendment Agreement dated September 3, 2009, by and among Meridian, the
Guarantors party thereto, the Lenders party thereto, and FCC, as administrative
agent for such Lenders.
     “Designated Events of Default” has the meaning first set forth above.
     “Event of Default” has the meaning assigned to it in the Master Agreement.
     “Guarantee” has the meaning assigned to it in Section 4(c) of this
Agreement.
     “Hedge Forbearance Default” means each of the occurrences set forth in
Section 6 of this Agreement.
     “Hedge Forbearance Period” has the meaning assigned to it in Section 2(a)
of this Agreement.
     “Potential Event of Default” has the meaning assigned to it in the Master
Agreement.
     “Released Parties” has the meaning assigned to it in Section 7(k) of this
Agreement.
     2. Agreement to Forbear.
     (a) Forbearance. During the period (the “Hedge Forbearance Period”)
commencing on the Effective Date (as defined below) and ending on the earlier to
occur of: (i) 5:00 p.m. (Central Time) on the earlier to occur of (x) the date
which is 91 days immediately after the consummation of the Orion Transaction (as
such term is defined in the Bank Group Forbearance Agreement), or
(y) November 30, 2009, subject to Section 2(b) hereof; or (ii) the date that any
Hedge Forbearance Default occurs, and subject to the other terms and conditions
of this Agreement, FEMT hereby agrees that it will forbear from exercising any
and all of its rights or remedies under the Master Agreement arising as a result
of a Designated Event of Default, in consideration of Meridian’s and each
Guarantor’s agreements, covenants, releases, and waivers contained in this
Agreement.

-2 of 8-



--------------------------------------------------------------------------------



 



Upon the expiration or termination of the Hedge Forbearance Period: (x) such
forbearance by FEMT shall automatically terminate, and (y) FEMT shall be
entitled to exercise any and all of its rights remedies under this Agreement and
the Master Agreement without further notice.
     (b) Extension of Forbearance. Upon the extension of the Forbearance Period
(as such term is defined in the Bank Group Forbearance Agreement) from time to
time pursuant to the terms of the Bank Group Forbearance Agreement, the Hedge
Forbearance Period may be extended for equivalent periods of time with the prior
written consent of FEMT. Except as expressly provided herein, Meridian and each
Guarantor agrees that FEMT shall have no obligation to extend the Hedge
Forbearance Period.
     (c) No Waiver, Restatement or Amendment. Notwithstanding FEMT’s agreement
to forbear set forth in Sections 2(a) and 2(b) above: (i) such forbearance by
FEMT is not intended, shall not constitute, and shall not be construed or
interpreted to constitute a waiver of any Designated Event of Default, or of any
other default which may now or hereafter exist under the Master Agreement, and
(ii) this Agreement and such forbearance by FEMT shall not constitute an
amendment or modification of the Master Agreement, except as expressly provided
for herein. Except as expressly provided for herein, (x) the terms and
conditions of the Master Agreement are and shall remain in full force and
effect, and the same are hereby ratified and confirmed by Meridian in all
respects, and (y) each of FEMT and FCC reserve all of their respective rights,
privileges, and remedies granted under the Master Agreement, this Agreement, and
any other contract or instrument between Meridian and any Gurantor and FEMT or
FCC, and such rights, privileges, and remedies may, at FEMT’s or FCC’s sole
election, as applicable, be exercised at any time and from time to time and
without notice, except to the extent notice is required (and is not waived)
thereunder.
     (d) No Future Transactions. Meridian and each Guarantor acknowledges that
nothing in this Agreement shall be construed as creating any obligation
whatsoever on the part of FEMT to effect any Transactions (as such term is
defined in the Master Agreement) or on the part of FEMT or FCC to effect other
extensions of credit to or for the benefit of Meridian or any Guarantor.
     3. Ratifications, Representations, and Warranties.
     (a) Ratification of Master Agreement. Except as expressly modified and
superseded by this Agreement, the terms and provisions of the Master Agreement
hereby are ratified and confirmed and shall continue in full force and effect.
Meridian and FEMT agree that the Master Agreement shall continue to be legal,
valid, binding, and enforceable in accordance with its terms. Meridian and each
Guarantor further expressly acknowledges and agrees that FEMT and FCC have a
valid, non-avoidable, enforceable, and perfected security interest in and lien
against each item of collateral described in the Master Agreement, and that such
security interest and lien secures the payment obligations (if any) and the
performance of all other obligations of Meridian under the Master Agreement.

-3 of 8-



--------------------------------------------------------------------------------



 



     (b) General Representations and Warranties. Meridian and each Guarantor
hereby jointly and severally represent and warrant to FEMT and FCC that (i) the
execution, delivery, and performance of this Agreement has been duly authorized
by all requisite organizational action on the part of such party and will not
violate the constituent organizational documents of such party, contravene any
contractual restriction, any law, rule, or regulation or court or administrative
decree or order binding on or affecting such party or result in, or require the
creation or imposition of any lien, security interest, or encumbrance on any of
the properties of such party; (ii) this Agreement has been duly executed and
delivered by each party and is the legal, valid, and binding obligation of each
party, enforceable in accordance with its terms; (iii) other than with respect
to the Designated Events of Default, (1) the representations and warranties
contained in the Master Agreement are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date, (2) no Event of Default or Potential Event of Default under the
Master Agreement has occurred and is continuing, and (3) Meridian is in full
compliance with all covenants and agreements contained in the Master Agreement;
and (iv) absent the effectiveness of this Agreement, FEMT is entitled to
exercise immediately its rights and remedies under the Master Agreement.
     (c) Ratification of Guarantees. Each of the Guarantors hereby acknowledges
and consents to all of the terms and conditions of this Agreement and hereby
ratifies and confirms its respective guarantee under the Guarantee dated as of
August 13, 2002, as amended by that certain Amendment and Confirmation of
Guarantee dated as of December 23, 2004 (as so amended, the “Guarantee”) for the
benefit of FEMT and FCC. Each Guarantor hereby represents and acknowledges that
the execution and delivery of this Agreement shall in no way change or modify
its obligations as a guarantor under the Guarantee and shall not constitute a
waiver by FEMT or FCC of any of its rights against such Guarantor.
     4. Conditions Precedent. This Agreement shall become effective upon receipt
by FEMT and FCC of:
     (a) An executed copy of this Agreement;
     (b) Confirmation of the effectiveness of the Bank Group Forbearance
Agreement; and
     (c) A copy of the resolution, in form and substance satisfactory to FEMT
and FCC, of the board of directors (or equivalent) of Meridian and each
Guarantor authorizing the execution, delivery, and performance of this
Agreement.
     5. Termination of Hedge Forbearance Period. The Hedge Forbearance Period
shall terminate upon the occurrence of any of the following (a “Hedge
Forbearance Default”):
     (a) An Event of Default or Potential Event of Default (other than the
Designated Events of Default) under the Master Agreement shall occur;

-4 of 8-



--------------------------------------------------------------------------------



 



     (b) A Forbearance Default (as defined in the Bank Group Forbearance
Agreement) under the Bank Group Forbearance Agreement shall occur; or
     (c) The failure by Meridian or any Guarantor to perform any covenant or
otherwise comply with the terms of this Agreement.
     6. Miscellaneous Provisions.
     (a) Survival of Representations and Warranties. All representations and
warranties made in the Master Agreement shall survive the execution and delivery
of this Agreement, and no investigation by FEMT or FCC or any closing shall
affect such representations and warranties or the right of FEMT and FCC to rely
upon them.
     (b) Limitation on Relationship between Parties. Nothing contained in this
Agreement, the Master Agreement, or any instrument, document, or agreement
delivered in connection herewith or therewith shall be deemed or construed to
create a fiduciary relationship between the parties hereto.
     (c) Expenses of FEMT and FCC. Meridian agrees to pay on demand all
reasonable costs and out-of-pocket expenses incurred by FEMT and FCC in
connection with the preparation, negotiation, execution, and enforcement of this
Agreement and any and all amendments, modifications, and supplements hereto,
including, without limitation, the reasonable costs and fees of FEMT’s and FCC’s
legal counsel, and all costs and expenses incurred by FEMT in connection with
the enforcement or preservation of any rights under the Master Agreement.
     (d) Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     (e) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither Meridian nor any
Guarantor may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of FEMT and FCC, and no other person
shall have any right, benefit or interest under or because of the existence of
this Agreement.
     (f) Amendments; Interpretation. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
the parties hereto, and no waiver of any provision of this Agreement or consent
to any departure by Meridian or any Guarantor therefrom, shall in any event be
effective without the written consent of FEMT and FCC. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.
     (g) Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute

-5 of 8-



--------------------------------------------------------------------------------



 



one and the same instrument, and all signature pages transmitted by electronic
transmission shall be considered as original executed counterparts. Each party
to this Agreement agrees that it will be bound by its own facsimile or
electronic signature and that it accepts the facsimile or electronic signatures
of each other party.
     (h) Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     (i) Further Assurances. Meridian and each Guarantor agrees to execute such
other and further documents and instruments as FEMT or FCC may request to
implement the provisions of this Agreement and to perfect and protect the liens
and security interests created by the Master Agreement.
     (j) Applicable Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (k) Release. MERIDIAN AND EACH GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM, OR DEMAND OF
ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL,
OR ANY PART OF ITS LIABILITY TO REPAY ITS OBLIGATIONS (IF ANY) ARISING UNDER THE
MASTER AGREEMENT OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM FEMT OR FCC WITH RESPECT THERETO. MERIDIAN AND EACH GUARANTOR HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES FEMT, FCC, AND THEIR
RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS,
ACCOUNTANTS, CONSULTANTS, REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS,
TRANSFEREES AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AGREEMENT IS
EXECUTED, WHICH MERIDIAN OR SUCH GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST ANY
RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
OR ARISING IN CONNECTION WITH ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE MASTER AGREEMENT, AND/OR

-6 of 8-



--------------------------------------------------------------------------------



 



NEGOTIATION OF, OR EXECUTION OF, THIS AGREEMENT. IT IS AGREED THAT THE SCOPE OF
THIS RELEASE UNDER THIS PARAGRAPH SHALL INCLUDE ALL CLAIMS, DEMANDS, OR CAUSES
OF ACTION ARISING IN WHOLE OR PART FROM THE NEGLIGENCE OR STRICT LIABILITY OF
FEMT, FCC, OR ANY OTHER RELEASED PARTY. MERIDIAN AND EACH GUARANTOR HEREBY
COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY,
NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION
OF, ANY CLAIM, ACTION, OR CAUSE OF ACTION TO RECOVER DEBTS OR DEMANDS OF ANY
NATURE AGAINST ANY OF THE RELEASED PARTIES ARISING OUT OF OR RELATED TO A
RELEASED PARTY’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS, OR DEMANDS IN
ADMINISTERING, ENFORCING, MONITORING, COLLECTING, OR ATTEMPTING TO COLLECT, THE
OBLIGATIONS, INDEBTEDNESS, AND OTHER OBLIGATIONS OF MERIDIAN OR ANY GUARANTOR TO
A RELEASED PARTY. MERIDIAN AND EACH GUARANTOR AGREES TO INDEMNIFY AND HOLD FEMT
AND FCC HARMLESS FROM ANY AND ALL MATTERS RELEASED PURSUANT TO THIS PARAGRAPH.
MERIDIAN AND EACH GUARANTOR ACKNOWLEDGES THAT THE AGREEMENTS IN THIS PARAGRAPH
ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR
DAMAGES TO MERIDIAN AND SUCH GUARANTOR, THEIR RESPECTIVE SUCCESSORS, AGENTS,
ATTORNEYS, OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES
ARISING IN CONNECTION WITH SUCH MATTERS RELEASED PURSUANT TO THE OTHER
PROVISIONS OF THIS PARAGRAPH. MERIDIAN AND EACH GUARANTOR REPRESENTS AND
WARRANTS TO FEMT AND FCC THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN, OR
OTHERWISE CONVEY ANY OF ITS RIGHT, TITLE, OR INTEREST IN ANY RELEASED MATTER TO
ANY OTHER PERSON AND THAT THE FOREGOING CONSTITUTES A FULL AND COMPLETE RELEASE
OF MERIDIAN’S AND SUCH GUARANTOR’S CLAIMS WITH RESPECT TO ALL SUCH MATTERS. THE
PROVISIONS OF THIS SECTION 7(k) AND THE REPRESENTATIONS, WARRANTIES, RELEASES,
WAIVERS, REMISES, ACQUITTANCES, DISCHARGES, COVENANTS, AGREEMENTS, AND
INDEMNIFICATIONS CONTAINED HEREIN (A) CONSTITUTE A MATERIAL CONSIDERATION FOR
AND INDUCEMENT TO FEMT AND FCC ENTERING INTO THIS AGREEMENT, (B) DO NOT
CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION, OR
LIABILITY OF FEMT OR FCC TO MERIDIAN OR ANY GUARANTOR OR ANY OTHER PERSON,
(C) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY LIABILITY,
WRONGDOING, OR VIOLATION OF ANY OBLIGATION, DUTY, OR AGREEMENT OF FEMT OR FCC TO
MERIDIAN OR ANY GUARANTOR OR ANY OTHER PERSON, AND (D) SHALL NOT BE USED AS
EVIDENCE AGAINST FEMT OR FCC BY MERIDIAN OR ANY GUARANTOR ANY OTHER PERSON FOR
ANY PURPOSE.

-7 of 8-



--------------------------------------------------------------------------------



 



     (l) Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, BETWEEN FEMT OR FCC AND MERIDIAN AND THE GUARANTORS OR ANY
OF THEIR RESPECTIVE AFFILIATES ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS AGREEMENT.
INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.
     (m) Submission to Jurisdiction. Meridian and each Guarantor agrees that all
disputes among it and FEMT or FCC arising out of, connected with, related to, or
incidental to the relationship established between them in this Agreement,
whether arising in contract, tort, equity, or otherwise, shall be resolved only
by the courts of the State of New York, the Federal courts sitting therein, and
appellate court from any thereof. Meridian and each Guarantor waives in all
disputes any objection that any of them may have to the location of the court
considering the dispute which court shall have been chosen in accordance with
the foregoing.
     (n) Loan Documents. This Agreement shall constitute a Loan Document (as
defined in the Credit Agreement).
     (o) Final Agreement. THE MASTER AGREEMENT REPRESENTS THE ENTIRE EXPRESSION
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER THEREOF ON THE DATE THIS
AGREEMENT IS EXECUTED. THE MASTER AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE, OR AMENDMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH PARTY HERETO.
[Signature Pages Follow]

-8 of 8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first written above.

            THE MERIDIAN RESOURCE CORPORATION
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       FORTIS CAPITAL CORP.
      By:   /s/ John W. Benton       Name:   John W. Benton       Title:  
Senior Managing Director             By:   /s/ Carol M. Preisinger       Name:  
Carol M. Preisinger       Title:   Director       FORTIS ENERGY MARKETING &
TRADING GP
      By:   /s/ David J. Green       Name:   David J. Green       Title:  
Managing Director             By:   /s/ Donald W. Black       Name:   Donald W.
Black       Title:   Managing Director  

Signature Page to Hedge Forbearance Agreement (FEMT)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED:

            GUARANTORS:

CAIRN ENERGY USA, INC.
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       THE MERIDIAN RESOURCE & EXPLORATION LLC
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       THE MERIDIAN PRODUCTION CORPORATION
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       THE MERIDIAN RESOURCE CORPORATION
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       FBB ANADARKO CORP.
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       TE TMR CORP.
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



            SUNDANCE ACQUISITION CORPORATION
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       LOUISIANA ONSHORE PROPERTIES LLC
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       TMR DRILLING CORPORATION
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President       TMR EQUIPMENT CORPORATION
      By:   /s/ Steven G. Ives       Name:   Steven G. Ives       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Designated Events of Default

1.   A Cross-Default Event of Default has occurred under Section 5(a)(vi) of the
Master Agreement.   2.   An Additional Event of Default has occurred under Part
1(j) of the Schedule to the ISDA Master Agreement.   3.   Failure to provide
timely notice of any of the foregoing to FCC or FEMT.

 